Citation Nr: 0000109	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-13 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased original evaluation for 
recurrent subluxation of the right ankle, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION


The veteran had active service from September 1989 to January 
1997.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for hearing loss and granted service 
connection for "right ankle problem", assigning a 
noncompensable disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5271 (1997).  The veteran 
submitted a notice of disagreement, pertaining to those two 
issues in July 1998.  In August 1998, the RO furnished the 
veteran with a statement of the case.  The veteran filed his 
timely substantive appeal in September 1998.

A personal hearing before a hearing officer at the RO was 
conducted in October 1998.  Thereafter, an October 1998 
rating decision of the RO implemented the hearing officer's 
grant of a 10 percent disability evaluation for the service-
connected chronic subluxation of the right ankle under 38 
C.F.R. § 4.71a, DC 5299-5284 (1999).

The Board notes that the RO had previously framed the issue 
now on appeal in terms of the veteran's entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the issue 
on appeal as set forth on the title page.


FINDING OF FACT

The record contains no competent evidence that the veteran 
suffers from a hearing disability as defined by the 
applicable VA regulation.


CONCLUSION OF LAW

A well-grounded claim of service connection for hearing loss 
has not been presented.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
suffers currently from a hearing disorder for which service 
connection is warranted.  Service connection can be awarded 
for disability resulting from personal injury suffered or 
disease contracted in the active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of producing evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary shall assist a claimant in 
developing facts pertaining to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  The initial question before the Board on 
this appeal is whether the veteran has established such a 
claim.  If not, the appeal must fail, because the Board has 
no jurisdiction to proceed to adjudicate the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order to render a claim for benefits well grounded, the 
evidence of record must show:  a current disability; the 
incurrence (or, in the case of a preexisting condition, the 
aggravation) of an injury or disease during service; and a 
nexus, or causal relation, between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 408, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  In order to be considered sufficiently 
probative to establish a plausible, or well-grounded, claim, 
the evidence in support of the claim necessarily must be 
competent.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Each 
element of a well-grounded claim must be supported by 
evidence that is competent with regard to the issue in 
concern.  When the issue is factual in nature, such as 
whether an injury was incurred during service, lay testimony, 
including the veteran's own account, is regarded as 
competent.  Therefore, the second element of a well-grounded 
claim may be supported by lay evidence as well as by expert 
medical evidence.  Id.  However, only authoritative medical 
evidence, in the form of an opinion by a physician or other 
qualified medical expert, normally is competent to support 
the first and third elements of a well-grounded claim.  The 
first, the existence of a current disability, usually 
requires a medical diagnosis; the third, a determination of 
medical cause or etiology.  Caluza, 7 Vet. App. at 504.  
Evidence, including assertions of the claimant, must be 
accepted as true for the purpose of determining whether a 
claim is well-grounded except when it is inherently 
incredible or incompetent on the issue in concern.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The evidence of record on this appeal fails to show the 
existence of a well-grounded claim.  The record does not 
indicate that the veteran suffers from the claimed 
disability.  In the absence of competent evidence of a 
present disability, there can be no well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992). ).  At his 
personal hearing, the veteran testified that, because he 
worked around running airplane engines during service, he now 
has a hearing disorder.  However, such testimony, while 
possibly competent and probative on the historical question 
of in-service incurrence events, see Caluza, 7 Vet. App. at 
504; Grottveit, 5 Vet. App. at 93, is not competent evidence 
on the question whether a claimant has a present hearing 
disorder, nor is it competent evidence concerning the medical 
etiology of any such disorder.  When the issue before VA is 
medical in nature and amenable to resolution by medical 
experts, such as medical diagnosis and etiology of a 
condition, authoritative medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Savage v. Gober, 
10 Vet. App. 488 (1997).  A claimant's opinion that he has a 
disorder, and/or his opinion that the disorder is 
attributable to his service, is not sufficient to render his 
claim well-grounded.  Hicks v. West, 12 Vet. App. 86, 89 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

When a hearing loss is asserted by a claimant, the evidence 
in support thereof must be competent.  The evidence also must 
show that specific audiometric standards required to 
establish a hearing loss as a disability for VA purposes have 
been met.  For impaired hearing to be considered a disability 
under the laws administered by VA, the auditory threshold for 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 
40 decibels or greater in any of those frequencies or 26 
decibels or greater in at least three of them or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  A careful review 
of the medical records included in the claims file, including 
reports of audiometric examinations, indicates that these 
standards of disability have not been satisfied.  While the 
veteran's hearing may be impaired, it does not rise to the 
level of a disability as defined by this regulation.  On a 
private audiometric examination performed upon the veteran in 
October, 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
5
5
15
20
30

The report of a May 1997 audiometric examination performed 
upon the veteran at the VA Medical Center (VAMC) in Durham, 
North Carolina in connection with his claim described his 
hearing as normal in both ears.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

Therefore, the medical evidence of record fails to show that 
the veteran has a hearing disability as defined by the 
applicable regulation.  If a present disability cannot be 
shown by the evidence of record, there can be no valid claim 
for compensation for hearing loss.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  The veteran's appeal of 
the denial of this claim must fail.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as he described his symptoms and belief in the merits 
of his claim, as noted earlier, he is not competent to offer 
a medical diagnosis.


ORDER

As a well-grounded claim has not been presented, service 
connection for hearing loss is denied.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits for recurrent subluxation of the right 
ankle is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
See id.; 38 C.F.R. § 3.159 (1999).  See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Preliminary review of the evidentiary record reveals that the 
veteran last underwent a VA examination in May 1997.  That 
examination made a diagnosis of recurrent subluxation of the 
right ankle.  There was also a comment by the examiner that 
the veteran was "examined per DeLuca, with no pertinent 
abnormality, unable to comment further other than time of 
this examination without speculation."

Subsequently received was a private medical record indicating 
that the veteran reported to an urgent care clinic in October 
1997, with a complaint of ankle pain.  He was prescribed 
medication, an air splint and crutches following treatment.

In October 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran 
testified, in pertinent part, that he experienced increasing 
swelling, soreness, and pain, aggravated by activity.  He 
stated the right ankle felt weak and rolled over easily.  A 
complete transcript of the testimony is of record.

The Board notes that regulations impose certain standards and 
requirements for any medical examination conducted by VA, in 
accordance with its duty to assist a claimant, see 38 
U.S.C.A. § 5107(a), in connection with the evaluation of 
disability.  If a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (1999).  If the examination report is inadequate 
as a basis for an evaluation, the rating agency may request a 
supplementary report from the examiner giving further details 
as to the degree and nature of disability.  38 C.F.R. § 4.70 
(1999).  

Given that the veteran has sought treatment subsequent to his 
last VA examination, and has testified of increasing 
disability since that examination, the Board finds that the 
prior VA examination is now dated.  As such the examination 
is inadequate, and a current examination is required, given 
the complaints of increased disability, so that the Board's 
decision is based on a record that contains a contemporaneous 
examination.  Caffrey v. Brown 6 Vet. App. 377, 383-4 (1994).

In addition to the above, the Board notes that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. 
§§ 4.40, 4.45.  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
at 206.

The Board notes that as a new VA examination of the veteran 
is necessary in order to evaluate his current level of 
disability and the disability has, in the past, been rated 
based on limitation of ankle motion, it is important that 
such examination undertake this analysis discussed in DeLuca.  
38 C.F.R. §§ 4.2, 19.9 (1999).

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, supra.

Accordingly, further appellate consideration will be 
deferred, and this issue is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
identify all sources of medical treatment 
for his service-connected right ankle 
disorder since separation from service.  
The RO should request the veteran to 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, not already on file, to include 
a legible copy of a patient treatment 
record from Urgent Care of Jacksonville, 
apparently dated October 30, 1997, which 
may exist and incorporate them into the 
claims folder.

2.  The RO should take the appropriate 
steps to secure copies any of the 
veteran's additional VA treatment 
records, not already on file, and 
associate them with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for another VA examination to 
evaluate the nature and extent of his 
service-connected recurrent subluxation 
of the right ankle, to include whether 
there are chronic residuals.  Due written 
notice of the time and place of the 
examination should be given to the 
veteran and his representative.  All 
indicated tests should be accomplished.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  All 
factors listed in 38 C.F.R. §  4.40 and 
4.45, as well as those set forth in 38 
C.F.R. § 4.71a, Diagnostic Codes  5271 
and 5284 (1999), should be addressed and 
a specific determination made regarding 
the presence or absence of each.  The 
examiner's report should comment on any 
functional loss caused by 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  It is important for the 
examiner's report to include a 
description of the factors pertaining to 
functional loss due to the service-
connected disorder, if any, that develop 
on use.  Each such problem should be 
expressed in terms of the degree of 
additional range-of-motion loss, if 
feasible.  See DeLuca, 8 Vet. App. 202.  
Specific findings should be made 
regarding range of motion and the level 
of pain on use.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  Before evaluating 
the veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The report of this examination 
should then be incorporated by the RO 
into the claims file.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also give the veteran and his 
representative written notice that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examination 
does not include all opinions requested, 
appropriate corrective action is to be 
implemented.

6.  After the development requested above 
has been completed, the RO should again 
review the claim of the veteran for an 
increased evaluation of his right ankle 
disability.  Consideration should be 
given to the applicability of "staged" 
ratings.  See Fenderson, 12 Vet. 
App. 119.  The RO should then furnish the 
veteran and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. § 19.31 discussing clearly and 
fully all relevant provisions of law and 
their application to the facts of record.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

